      Case: 1:21-cv-03668 Document #: 1 Filed: 07/09/21 Page 1 of 4 PageID #:1




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



QUALITY SUPPLY CHAIN CO-OP, INC.,
              Plaintiff,
vs.
TYSON FOODS, INC.; TYSON CHICKEN,       Case No.: 21-CV-3668
INC.; TYSON BREEDERS, INC.; TYSON
POULTRY, INC.; PILGRIM’S PRIDE
CORPORATION; KOCH FOODS, INC.; JCG COMPLAINT
FOODS OF ALABAMA, LLC; JCG FOODS
OF GEORGIA, LLC; KOCH MEAT CO.,         Jury Trial Demanded
INC.; SANDERSON FARMS, INC.;
SANDERSON FARMS, INC. (FOOD
DIVISION); SANDERSON FARMS, INC.
(PRODUCTION DIVISION); SANDERSON
FARMS, INC. (PROCESSING DIVISION);
HOUSE OF RAEFORD FARMS, INC.; MAR-
JAC POULTRY, INC.; PERDUE FARMS,
INC.; PERDUE FOODS, LLC; WAYNE
FARMS, LLC; GEORGE’S, INC.; GEORGE’S
FARMS, INC.; SIMMONS FOODS, INC.;
SIMMONS PREPARED FOODS, INC.; O.K.
FOODS, INC.; O.K. FARMS, INC.; O.K.
INDUSTRIES, INC.; PECO FOODS, INC.;
HARRISON POULTRY, INC.; FOSTER
FARMS, LLC; FOSTER POULTRY FARMS;
NORMAN W. FRIES, INC. d/b/a CLAXTON
POULTRY FARMS, INC.; MOUNTAIRE
FARMS, INC.; MOUNTAIRE FARMS, LLC;
MOUNTAIRE FARMS OF DELAWARE,
INC.; AMICK FARMS, LLC; CASE FOODS,
INC.; CASE FARMS, LLC; CASE FARMS
PROCESSING, INC.; and AGRI STATS, INC.,
              Defendants.
         Case: 1:21-cv-03668 Document #: 1 Filed: 07/09/21 Page 2 of 4 PageID #:2




                                         COMPLAINT


         1.     Plaintiff Quality Supply Chain Co-op, Inc. (“QSCC” or “Plaintiff”) is a Delaware

corporation with its principal place of business in Dublin, Ohio. QSCC is an independent

purchasing cooperative for Wendy’s supply chain in North America. QSCC is the third-largest

purchasing cooperative in the quick-service restaurant industry.

         2.     QSCC brings this action on its own behalf and pursuant to assignments with The

SYGMA Network, Inc., The Sysco Corporation, Performance Food Group, Quality Custom

Distribution Services, Inc., Southeastern Food Merchandisers, LP, Shamrock Food Company,

Upper Lake Foods, Inc., ULF Janesville, LLC, Willow Foods Run, Inc., Harvest Distribution, Inc.

and their affiliates and predecessors with respect to direct purchases from Defendants made for the

Wendy’s system, supply chain and operators.           The SYGMA Network, Inc., The Sysco

Corporation, Performance Food Group, Quality Custom Distribution Services, Inc., Southeastern

Food Merchandisers, LP, Shamrock Food Company, Upper Lake Foods, Inc., ULF Janesville,

LLC, Willow Foods Run, Inc., and Harvest Distribution, Inc. on behalf of themselves and their

affiliates and predecessors have assigned federal antitrust claims based on those direct purchases

to QSCC.

         3.     QSCC brings this action under the federal antitrust laws against the Defendants

identified below and incorporates by reference the factual allegations and reservations of rights

contained in the Direct Action Plaintiffs’ Amended Consolidated Complaint and Demand for Jury

Trial, filed in In re Broiler Antitrust Litigation, Civil Action No. 1:16-cv-08637 (ECF 4243; ECF

4244).




                                                -2-
       Case: 1:21-cv-03668 Document #: 1 Filed: 07/09/21 Page 3 of 4 PageID #:3




       4.       QSCC joins Section II of the Direct Action Plaintiffs’ Amended Consolidated

Complaint and Demand for Jury Trial, adding the following to specify the QSCC causes of action

and the Defendants in the QSCC action.

            Plaintiff         Named                Named Co-
                                                                        Causes of Action
             Name           Defendants1           Conspirators
        Quality          Agri Stats; Amick; Fieldale;                Count I (Sherman Act
        Supply           Claxton; Foster    Keystone; Allen          Claim for all
        Chain Co-op,     Farms; George’s;   Harim                    Anticompetitive
        Inc.             Harrison; House of                          Conduct); Count II
                         Raeford; Koch;                              (Sherman Act Claim
                         Mar-Jac;                                    for Output Restriction,
                         Mountaire; O.K.                             Pled in the Alternative
                         Foods; Peco;                                to Count I); Count III
                         Perdue; Pilgrim’s                           (Sherman Act Claim
                         Pride; Sanderson;                           for GA Dock
                         Simmons; Tyson;                             Manipulation, Pled in
                         Wayne; Case                                 the Alternative to
                                                                     Count I)

                                     PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that the Court:
    A. Enter joint and several judgments against all Defendants in favor of Plaintiff;

    B. Award Plaintiff treble damages, of an amount to be determined at trial, to the maximum
       extent allowed under the federal antitrust laws;

    C. Award Plaintiff post-judgment interest as provided by law, with such interest to be awarded
       at the highest legal rate;

    D. Award Plaintiff its attorneys’ fees, litigation expenses, and costs, as provided by law;

    E. Grant Plaintiff such other and further relief to which Plaintiff is entitled.




1
 The Defendants named in this Complaint include the entire Defendant family of each Defendant
in this table, identified in Section IV.B of ECF 4243/ECF 4244.

                                                  -3-
       Case: 1:21-cv-03668 Document #: 1 Filed: 07/09/21 Page 4 of 4 PageID #:4




                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury on all of

its claims and issues so triable.



Dated: July 9, 2021
                                                      Respectfully submitted,

                                                      /s/ Terence H. Campbell

                                                      Philip J. Iovieno
                                                      Lawrence S. Brandman
                                                      Nicholas A. Gravante, Jr.
                                                      Karen C. Dyer
                                                      Jack G. Stern
                                                      Mark A. Singer
                                                      Gillian Groarke Burns
                                                      Elizabeth R. Moore
                                                      CADWALADER, WICKERSHAM & TAFT LLP
                                                      200 Liberty Street
                                                      New York, NY 10281
                                                      Tel: (212) 504-6000
                                                      Fax: (212) 504-6666
                                                      E-mail: philip.iovieno@cwt.com
                                                               lawrence.brandman@cwt.com
                                                               nicholas.gravante@cwt.com
                                                               karen.dyer@cwt.com
                                                               jack.stern@cwt.com
                                                               mark.singer@cwt.com
                                                              gillian.burns@cwt.com
                                                              elizabeth.moore@cwt.com

                                                      Terence H. Campbell
                                                      Cotsirilos, Tighe, Streicker,
                                                        Poulos & Campbell
                                                      33 N. Dearborn, Ste. 600
                                                      Chicago, IL 60602
                                                      Tel: (312) 263-0345
                                                      Fax: (312) 263-4670
                                                      E-mail: tcampbell@cotsiriloslaw.com

                                             Counsel for Quality Supply Chain Co-op, Inc.



                                                -4-
